Beck, Presiding Justice.
This case originated in the superior court of Gwinnett County. The First National Bank of Lawreneeville filed its petition against Griswell, sheriff of the county, and he was required to show cause why certain money which he had collected on a fi. fa. against one Wilson and which he then had in his hands should not be paid over to the petitioner. It was alleged that S. J. Busha was a claimant to the fund; and he was required to show cause why he should not be made a party to the case and show what claim, if any, he held to the fund. Upon the date set for a hearing Mrs. J. Y. Davis filed her petition to intervene, and she was made a party. S. M. Ledford and J. Y. Poole were also required to prove their claim, it being alleged that they also claimed the fund. On the date of the hearing it was agreed by all parties that the claim of Poole and Ledford should be first paid out of the funds then in hands of Griswell; and the court passed an order directing the defendant to pay over to them the sum claimed by them, to wit, $500. After hearing evidence the court passed an order holding that the fund remaining after the payment of the *853claim of Ledford and Poole should be applied to the execution of Mrs. J. Y. Davis, to the exclusion of petitioner, and the bank sued out a bill of exceptions.
This case is one of which the Court of Appeals, and not the Supreme Court, has jurisdiction. It is therefore ordered that the case be

Transferred to the Court of Appeals.


All the Justices concur.